In a proceeding by a former wife for support of two minor children of the marriage, the father appeals from so much of an order of the Family Court, Nassau County, entered April 26, 1965, as: (1) directs him to pay (a) the sum of $400 per month for the children’s support ($200 for each); (b) the sum of $400 to petitioner’s attorney as counsel fees; (2) fails to provide that the payments be conditioned on reasonable visitation; and (3) provides for visitation on alternate Saturdays and Sundays. Order modified on the law and the facts by: (1) substituting the figure of $300 instead of $400, and $150 instead of $200, in the first ordering paragraph; and (2) striking out the words “ Saturdays and ” in the third ordering paragraph (as consented to by petitioner); and (3) and adding the following provision following the final word “visitation” in the last ordering paragraph: “ and it is further Ordered that the support payments be conditioned on reasonable visitation being made available to the respondent.” As so modified, the order, insofar as appealed from, is affirmed, without costs. The findings of fact contained or implicit in the decision of the court below, insofar as such findings may be inconsistent herewith, are reversed, and new findings are made as indicated herein. In our opinion, the amount awarded for the support of the children is excessive in view of the father’s income and resources. We are also of the opinion that, although provisions conditioning payment on visitation were agreed upon by both parties and approved by the court, they were inadvertently omitted from the order. Beldock, P. J., Ughetta, Brennan, Rabin and Benjamin, JJ., concur.